DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, and 7-12 are objected to because of the following informalities:
In claim 1, the term "the pressure decay" in line 9 of claim 1 should be "a pressure decay" (emphasis added) since term "the pressure decay" appear for the first time, however, read as though they have already been recited.
In claim 3, the term "The method according to claim 1" should be "The method according to claim 2" (emphasis added) since term "the idle position" is recited in claim 2.
In claim 9, the term "the position" and “the sequence” should be "a position" and “a sequence” (emphasis added) since term "the position" and “the sequence” appear for the first time, however, read as though they have already been recited.
In claim 3, the term "the entry point" should be "an entry point" (emphasis added) since term "the entry point" appear for the first time, however, read as though they have already been recited.
In claim 7, the term "the rate of leak tested bottles" should be "rate of leak tested bottles " (emphasis added) since term "the rate of leak tested bottles
In claim 8, the term "the distance" should be "a distance" (emphasis added) since term "the distance" appear for the first time, however, read as though they have already been recited.
In claim 10, the term "the block gaps", “the sequence”, and “the idle position” should be "blocked gaps", “a sequence”, and “an idle position” (emphasis added) since term "the block gaps", “the sequence”, and “the idle position” appear for the first time, however, read as though they have already been recited.
In claim 11, the term "the speed" should be "a speed" (emphasis added) since term "the speed" appear for the first time, however, read as though they have already been recited.
In claim 11, the term “the point” and "the entry point" should be “a point” and "an entry point" (emphasis added) since term “the point” and "the entry point" appear for the first time, however, read as though they have already been recited.
In claim 11, the term "the discharge point" should be "a discharge point" (emphasis added) since term "the discharge point" appear for the first time, however, read as though they have already been recited.
In claim 12, the term "wherein after the accept or non-accept signal is generated at least one measuring head" should be "wherein after the accept or non-accept signal is generated, at least one measuring head" (emphasis added) due to improper comma.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As to claims 8 and 13, claims 8 and 13 recite “a tight sequence” render the claim indefinite. What exactly constitute “tight sequence”?

As to claims 11 and 16, claims 11 and 16 recite the phrase "can be", which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

As to claim 12, claim 12 recites the phrase "higher sensitivity", which renders the claim indefinite because it is not clear what exactly constitute “higher sensitivity”?


	Claim 14 is also rejected based on based on their dependency on claim 13.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “the remaining heads are tightly connected to subsequent blow moulded containers which are measured with higher sensitivity compared to when all measuring heads are tightly connected to blow moulded containers” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint . The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Para. 0058 of the instant specification states that after the accept or non-accept signal is generated, at least one measuring head is moved to and hold at an idle position and the remaining heads are tightly connected to subsequent blow moulded containers. Such a set-up allows a measurement with higher sensitivity compared to the set-up when all measuring heads are tightly connected to blow moulded containers. However, Para. 0058 of the instant specification provide no clear written description support for claimed limitations of “the remaining heads are tightly connected to subsequent blow moulded containers which are measured with higher sensitivity compared to when all measuring heads are tightly connected to blow moulded containers”. Accordingly, the disclosure of the instant application has no written support for limitations “the remaining heads are tightly connected to subsequent blow moulded containers which are measured with higher sensitivity compared to when all measuring heads are tightly connected to blow moulded containers”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 




. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Para. 0059 of the instant specification states that all measuring heads are tightly connected for a prolonged time period to subsequent blow moulded containers on the conveyor line. This set-up allows to perform a leak testing with higher accuracy compared to when the blow moulded containers are fed in a tight sequence on the conveyor line. Leak testing with higher accuracy reduces the number of false generated non-accept signals. However, Para. 0059 of the instant specification provide no clear written description support for claimed limitations of “wherein all measuring heads are tightly connected for a prolonged time period to subsequent blow moulded containers on the conveyor line in order to perform a leak testing with higher accuracy compared to when the blow moulded containers are fed in a tight sequence on the conveyor line”. Accordingly, the disclosure of the instant application has no written support for limitations “wherein all measuring heads are tightly connected for a prolonged time period to subsequent blow moulded containers on the conveyor 

Claim 14 is also rejected based on based on their dependency on claim 13.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejections as pointed out above (see 112a rejections as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teach as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-12, and 15-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over McCormick – US 20030230135, in further view of Manninen – DE19721529A1 (English Translation). 
(fig.1-4 and [0008]) comprising: 
feeding a conveyor line 30 with a continuous stream of blow moulded containers from a blow moulding machine, wherein at least one measuring head is temporarily tightly connected to a first blow moulded container, said at least one measuring head is moved in order to follow the movement of said first blow moulded container ([0002]: containers leaving a blow moulding machine; Fig. 1-4, [0014], [0020], [0027], [0030]: continuous stream of blow moulded container undergoing leak testing cycle on a conveyor line. Air is introduced into the container under pressure from a source 22, through a test head 24 or 48 that is engaged with the mouth of the container; [0020], [0024]: each container is pressurized using a source of pressurized air that provides a defined pressure. Each container is then sealed (or tightly connected) to maintain pressurization and disconnected from the pressure source; Fig. 3, [0028]: source of air indicated at 60; [0029]: pressurized air from unit 46 opens valve 68 so that air from the source flows into and pressurize container 20; [0023]: containers 20 are conveyed seriatim along a linear path defined by a belt conveyor 30; [0042]: the containers and test heads 48 meet as they move in linear path along the conveyor, hence measuring head 48 is moved in order to follow the movement of moulded container; thus “feeding a conveyor line with a continuous stream of blow moulded containers from a blow moulding machine, wherein at least one measuring head is temporarily tightly connected to a first blow moulded container, said at least one measuring head is moved in order to follow the movement of said first blow moulded container”); 
pressurizing said first blow moulded container by a source of pressurized gas whereafter the source of pressurized gas is disconnected (Fig. 1, [0020], [0024]: each container is pressurized using a source of pressurized air that provides a defined pressure. Each container is then sealed to maintain pressurization and disconnected from the pressure source; Fig. 3, [0028]: source of air indicated at 60; [0029]: pressurized air from unit 46 opens valve 68 so that air from the source flows into and pressurize container 20);
 measuring, with said at least one measuring head, the pressure decay in said first blow moulded container while following the movement of said first blow moulded container (Fig. 1, [0020], [0030], [0040]-[0043]: the test heads include pressure transducer 26 or 70 for measuring the pressure in the container when the test heads 48 are engaged with the mouth of the containers as in [0044]-[0045], Fig. 3, hence while the measuring head following the movement of the moulded container); 
comparing said measured pressure decay with stored data for the pressure decay of acceptable containers and an accept or non-accept signal is generated which implies proceeding or disposal of said first blow moulded container such that the at least one measuring head thereafter is moved to a subsequent blow moulded container, is tightly connected to said subsequent blow moulded container, is moved in order to follow the movement of said subsequent blow moulded container and is used to perform in- line leak testing of said subsequent blow moulded container and to generate an accept or non-accept signal for said subsequent blow moulded container ([0042]-[0043], [0045]: signal from the pressure transducer is once again monitored and this data is compared with the stored memory data and a calculation is made to determine if the pressure has dropped sufficiently for the container to be regarded a leaker. If so, an output signal from the on-board circuit signals a main controller that the container is a reject and should be ejected from the conveyor at the reject station. The containers that remain on the conveyor are considered to have passed the leak test. Hence, comparing measured pressure decay with stored data for pressure decay of acceptable containers and generate accept or non-accept signal which implies disposal of the container; Fig. 3, [0028], [0042]: the containers 20 and test heads 48 meet as they move in linear path along the conveyor. The test heads 48 are then disengage with the containers and continued to be moved along the conveyor line to other positions before going back and engage with subsequent containers 20 as in Fig. 3).  
McCormick does not explicitly teach the at least one measuring head thereafter is moved against the moving direction of the conveyor line to a subsequent blow moulded container. 
Manninen teaches at least one measuring head thereafter is moved against moving direction of conveyor line to a subsequent moulded container (Fig. 1, [0002], [0010]: checking leak of bottles using testing gripping part 2 having test/gripping head 10 while the bottles are moving along on a conveyor line as in phase A and B; [0010]: after test, the manipulator accepts or rejects the checked bottles and drives to an intermediate station to wait for permission to take off. In phase D, the testing/gripping heads are moved to engage with the subsequent bottles and the testing process starts again. The testing/gripping heads are measuring heads that is moved against the moving direction of the conveyor line as seen in Fig. 1, phase C, to subsequent bottles for testing).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by McCormick, and further incorporate having the at least one measuring head thereafter is moved against the moving direction of the conveyor line to a subsequent blow moulded container, as taught by Manninen, for leaking testing of the bottles in a reliable manner and reduces risk of damage of produces (Manninen [0003], [0005]).

As to claim 2, modified McCormick teaches all the limitations of claim 1, McCormick further teaches wherein the measuring head is moved to an idle position before it is moved and tightly connected to the subsequent blow moulded container ([0020], [0024]: each container is pressurized using a source of pressurized air that provides a defined pressure. Each container is then sealed (or tightly connected) to maintain pressurization and disconnected from the pressure source; Fig. 3, [0028]: source of air indicated at 60; [0029]: pressurized air from unit 46 opens valve 68 so that air from the source flows into and pressurize container 20; Fig. 3, [0028], [0042]: the containers 20 and test heads 48 meet as they move in linear path along the conveyor. The test heads 48 are then disengage with the containers and continued to be moved along the conveyor line to other positions, i.e. idle position when they are not engaged to any container, before going back and engage with subsequent containers 20 as in Fig. 3).  


    PNG
    media_image1.png
    549
    934
    media_image1.png
    Greyscale


As to claim 3, modified McCormick teaches all the limitations of claim 2, McCormick further teaches wherein the idle position is located close to an entry point of the fed containers ([0042]: the containers 20 and test heads 48 meet as they move in linear path along the conveyor. The test heads 48 are then disengage with the containers and continued to be moved along the conveyor line to other positions, i.e. idle position when they are not engaged to any container, before going back and engage with subsequent containers 20 as in Fig. 3; entry point is described in described fig.3 above).

As to claim 4, modified McCormick teaches all the limitations of claim 1, McCormick further teaches wherein measuring heads are arranged in a group comprising two or more measuring heads, moving in unison to test two or more blow moulded containers simultaneously (Fig. 3, [0042], [0048]: more than two testing heads 48 are used as in Fig. 3, hence group of two or more testing heads 48 are used and moving in union to test two or more moulded containers 20 simultaneously as in Fig. 3).  

As to claim 5, modified McCormick teaches all the limitations of claim 1, it does not explicitly teach wherein the blow moulded container has a volume of at least 0.5L. 
Since McCormick teaches wherein the blow moulded container has a certain volume ([0020]), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified McCormick to include wherein the blow moulded container has a volume of at least 0.5L (as recited in claim 5); wherein the blow moulded container has a volume of at least 2L (as recited in claim 18), since such a modification would have involved a mere change in the size of a component (i.e. volume of container).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

As to claim 18, claim 18 is rejected as reasons stated in the rejection of claim 5.

As to claim 6, modified McCormick teaches all the limitations of claim 1, McCormick further teaches wherein the measuring head is tightly connected to the blow moulded container for less than 3 seconds ([0020], [0024]: each container is pressurized using a source of pressurized air that provides a defined pressure. Each container is then sealed (or tightly connected) to maintain pressurization and disconnected from the pressure source; [0042]: a signal from the pressure transducer 70 is momentary monitored the circuit goes back into normal sleep mode. The duration of the wake up, monitor and back to sleep cycle may be less than 10 milliseconds, hence less than 3 seconds).

As to claim 8, modified McCormick teaches all the limitations of claim 1, McCormick further teaches wherein the blow moulded containers are not fed in a tight sequence on the conveyor line (fig.3: there are gaps among blow moulded containers, hence, wherein the blow moulded containers are not fed in a tight sequence), it does not explicitly teach due to deviations in the blow moulding machine and a distance between two or more measuring heads is adapted to random gaps between the containers. 
Manninen teaches position of group of measuring heads is adapted to block gaps occurring in sequence of containers on conveyor line (Fig. 1, [0010]: group of two bottles are molded and transported along the conveyor line. The bottles are engaged to two test heads without gaps in the sequence of the bottles as in Fig. 1, hence block gaps occurring in the sequence of containers on the conveyor line)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify measuring head of modified McCormick with concept teachings of Manninen to include wherein the blow moulded containers are not fed in a tight sequence on the conveyor line due to deviations in the blow moulding machine and a distance between two or more measuring heads is adapted to random gaps between the containers, for leaking testing of bottles in a reliable manner and reduces risk of damage of produces and reduce set-up times (Manninen [0003], [0005]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for leaking testing of bottles in a reliable manner and reduces risk of damage of KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

As to claim 9, modified McCormick teaches all the limitations of claims 1 and 4, McCormick does not explicitly teach wherein the position of the group of measuring heads is adapted to block gaps occurring in the sequence of containers on the conveyor line due to batch wise production of the containers.  
However, Manninen teaches position of group of measuring heads is adapted to block gaps occurring in sequence of containers on conveyor line (Fig. 1, [0010]: group of two bottles are molded and transported along the conveyor line. The bottles are engaged to two test heads without gaps in the sequence of the bottles as in Fig. 1, hence block gaps occurring in the sequence of containers on the conveyor line).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify measuring head of modified McCormick with concept teachings of Manninen to include wherein the position of the group of measuring heads is adapted to block gaps occurring in the sequence of containers on the conveyor line due to batch wise production of the containers, for leaking testing of bottles in a reliable manner and reduces risk of damage of produces and reduce set-up times (Manninen [0003], [0005]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for leaking testing of bottles in a reliable manner and reduces risk of damage of produces and reduce set-up times) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

As to claim 10, modified McCormick teaches all the limitations of claim 1, McCormick further teaches wherein blocked gaps occurring in a sequence of containers on the conveyor line are used to move the group of measuring heads against the moving direction of the 
However, Manninen teaches the position of the group of measuring heads is adapted to block gaps occurring in a sequence of containers on the conveyor line (Fig. 1, [0010]: group of two bottles are molded and transported along the conveyor line. The bottles are engaged to two test heads without gaps in the sequence of the bottle as in Fig. 1, hence block gaps occurring in a sequence of containers on the conveyor line).
Since Manninen teaches at least one measuring head thereafter is moved against moving direction of conveyor line to a subsequent moulded container (Fig. 1, [0002], [0010]: checking leak of bottles using testing gripping part 2 having test/gripping head 10 while the bottles are moving along on a conveyor line as in phase A and B; [0010]: after test, the manipulator accepts or rejects the checked bottles and drives to an intermediate station to wait for permission to take off. In phase D, the testing/gripping heads are moved to engage with the subsequent bottles and the testing process starts again. The testing/gripping heads are measuring heads that is moved against the moving direction of the conveyor line as seen in Fig. 1, phase C, to subsequent bottles for testing), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as taught by modified McCormick, and further incorporate wherein blocked gaps occurring in a sequence of containers on the conveyor line are used to move the group of measuring heads against the moving direction of the conveyor line, or to move the group of measuring heads close to the idle position, or to move the group of measuring heads to the idle position, for leaking testing of the bottles in a reliable manner and reduces risk of damage of the produces and reduce set-up times (Manninen [0003], [0005]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for leaking testing of bottles in a reliable manner and KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

As best understood, as to claim 11, modified McCormick teaches all the limitations of claim 1, McCormick further teaches wherein a speed of the conveyer belt is automatically reduced to allow sufficient time for measurement, if a point at which the measurement is initiated, is so far from an entry point and so close to a CURO/213/US13discharge point from the leak-testing station (fig.3) that a time for measurement becomes critically small (McCormick [0010]: it is known in the prior arts that the speed of the travel of the containers on the conveyor line must be restricted so that the containers remain within the loop of the leak tester for sufficient time to complete testing; and see also described fig.3 below; thus “wherein a speed of the conveyer belt is automatically reduced to allow sufficient time for measurement, if a point at which the measurement is initiated, is so far from an entry point and so close to a CURO/213/US13discharge point from the leak-testing station that a time for measurement becomes critically small”).

    PNG
    media_image2.png
    549
    934
    media_image2.png
    Greyscale


As best understood, as to claim 12, modified McCormick teaches all the limitations of claim 1, McCormick further teaches wherein after the accept or non-accept signal is generated at least one measuring head is moved to an idle position and the remaining heads are tightly connected to subsequent blow moulded containers (McCormick [0024], [0026]: the pressure is determined when the container is between station 44 and test station 42; [0042]-[0043], [0045]: the containers 20 and test heads 48 meet as they move in linear path along the conveyor. When the containers 20 reach the test station 42, determine if the pressure has dropped sufficiently for the container to be regarded a leaker. If so, an output signal from the on-board circuit signals a main controller that the container is a reject and should be ejected from the conveyor at the reject station. The containers that remain on the conveyor are considered to have passed the leak test. Hence, comparing measured pressure decay with stored data for pressure decay of acceptable containers and generate accept or non-accept signal which implies disposal of the container; Fig. 3, [0028], [0042]: The test heads 48 are then disengage with the containers when the containers move passed the testing station 42 while other containers 20 are still engaged to other test head 48 as in Fig. 3, and continued to be moved along the conveyor line to other positions, i.e. idle position when they are not engaged to any container, before going back and engage with subsequent containers 20 as in Fig. 3. Hence the measuring head 48 is moved to an idle position after the accept or non-accept signal is generated).  
McCormick does not explicitly teach at least one measuring head is moved to and hold at an idle position. 
However, Manninen teaches at least one measuring head is moved to and hold at an idle position (Fig. 1, [0002], [0010]: checking leak of bottles using testing gripping part 2 having test/gripping head 10 while the bottles are moving along on a conveyor line as in phase A and B; [0010]: after test, the manipulator accepts or rejects the checked bottles and drives to an intermediate station to wait for permission to take off, hence, the testing head 2 is moved to and hold at an idle position).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as taught by modified McCormick, and further incorporate having at least one measuring head is moved to and hold at an idle position, as taught by Manninen, for leaking testing of the bottles in a reliable manner and reduces risk of damage of the produces and reduce set-up times (Manninen [0003], [0005]).

As to claim 15, McCormick teaches a device for in-line leak testing of blow moulded containers (fig.3) comprising: 
a conveyor line fed with a continuous stream of blow moulded containers from a blow moulding machine ([0002]: containers leaving a blow moulding machine; Fig. 1-4, [0020], [0027], [0030]: continuous stream of blow moulded container undergoing leak testing cycle on a conveyor line. Air is introduced into the container under pressure from a source 22, through a test head 24 or 48 that is engaged with the mouth of the container; [0023]: containers 20 are conveyed seriatim along a linear path defined by a belt conveyor 30); 
at least one measuring head arranged to move in parallel with the blow moulded containers and to temporarily tightly connect with a first blow moulded container and movable in order to follow the movement of said first blow moulded container, wherein the measuring head is equipped to pressurize the first blow moulded container and to measure the pressure decay in said first blow moulded container while following the movement of said first blow moulded container (Fig. 1, [0042]: the containers and test heads 48 meet as they move in linear path along the conveyor, hence measuring head 48 is moved in order to follow in parallel the movement of moulded container; [0020], [0030], [0040]-[0043]: the test heads include pressure transducer 26 or 70 for measuring the pressure in the container when the test heads 48 are engaged with the mouth of the containers as in [0044]-[0045], Fig. 3, hence while the measuring head following the movement of the moulded container; [0020], [0024]: each container is pressurized using a source of pressurized air that provides a defined pressure. Each container is then sealed (or tightly connected) to maintain pressurization and disconnected from the pressure source; Fig. 3, [0028]: source of air indicated at 60; [0029]: pressurized air from unit 46 opens valve 68 so that air from the source flows into and pressurize container 20; [0042]-[0043], [0045]: at test station 42, signal from the pressure transducer is once again monitored and this data is compared with the stored memory data and a calculation is made to determine if the pressure has dropped sufficiently for the container to be regarded a leaker, hence measure the pressure decay); 
a control unit equipped to compare the measured pressure decay with stored data for the pressure decay of acceptable containers and to generate an accept or non-accept signal which implies proceeding or disposal of said first blow moulded container wherein the at least ([0042]-[0043], [0045]: signal from the pressure transducer is once again monitored and this data is compared with the stored memory data and a calculation is made to determine if the pressure has dropped sufficiently for the container to be regarded a leaker. If so, an output signal from the on-board circuit signals a main controller that the container is a reject and should be ejected from the conveyor at the reject station. The containers that remain on the conveyor are considered to have passed the leak test. Hence, comparing measured pressure decay with stored data for pressure decay of acceptable containers and generate accept or non-accept signal which implies disposal of the container; Fig. 3, [0028], [0042]: the containers 20 and test heads 48 meet as they move in linear path along the conveyor. The test heads 48 are then disengage with the containers and continued to be moved along the conveyor line to other positions before going back and engage with subsequent containers 20 as in Fig. 3).  
McCormick does not explicitly teach the at least one measuring head is equipped to be CURO/213/US14moved against the moving direction of the conveyor line to a subsequent blow moulded container. 
Manninen teaches the at least one measuring head is equipped to be CURO/213/US14moved against the moving direction of the conveyor line to a subsequent blow moulded container (Fig. 1, [0002], [0010]: checking leak of bottles using testing gripping part 2 having test/gripping head 10 while the bottles are moving along on a conveyor line as in phase A and B; [0010]: after test, the manipulator accepts or rejects the checked bottles and drives to an intermediate station to wait for permission to take off. In phase D, the testing/gripping heads are moved to engage with the subsequent bottles and the testing process starts again. The testing/gripping heads are measuring heads that is moved against the moving direction of the conveyor line as seen in Fig. 1, phase C, to subsequent bottles for testing).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by McCormick, and further incorporate having the at least one measuring head is equipped to be CURO/213/US14moved against the moving direction of the conveyor line to a subsequent blow moulded container, as taught by Manninen, for leaking testing of the bottles in a reliable manner and reduces risk of damage of the produces  (Manninen [0003], [0005]).

As to claim 16, modified McCormick teaches all the limitations of claim 15, McCormick further teaches wherein the measuring head is connected to a source of pressurized gas wherein the connection is opened and closed by an automatic valve (Fig. 1, [0020], [0024]: each container is pressurized using a source of pressurized air that provides a defined pressure. Each container is then sealed to maintain pressurization and disconnected from the pressure source; Fig. 3, [0028]: source of air indicated at 60; [0029]: pressurized air from unit 46 opens valve 68 so that air from the source flows into and pressurize container 20).  

As to claim 17, modified McCormick teaches all the limitations of claim 1, McCormick further teaches wherein measuring heads are arranged in a group comprising three or more measuring heads, moving in unison to test three or more blow moulded containers simultaneously (Fig. 3, [0042], [0048]: more than three testing heads 48 are used as in Fig. 3, hence group of three or more testing heads 48 are used and moving in union to test two or more moulded containers 20 simultaneously as in Fig. 3).  

([0024], [0026]: the pressure is determined when the container is between station 44 and test station 42 during which the testing heads 48 are connected to the containers 20; [0042]: a signal from the pressure transducer 70 is momentary monitored the circuit goes back into normal sleep mode. The duration of the wake up, monitor and back to sleep cycle may be less than 10 milliseconds, hence less than 3 seconds).

Claims 7 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over McCormick – US 20030230135, in further view of Manninen – DE19721529A1 (English Translation), and further in further view of Lehmann – US 20140115856.
As to claim 7, modified McCormick teaches all the limitations of claim 1, it does not explicitly teach wherein the rate of leak tested bottles is at least 100 per minute.  
Lehmann teaches a concept of: wherein rate of leak tested containers is at least 100 per minute ([0053]: high-speed in-line leak testing of containers which has in practice achieved testing rates of up to 600 containers per minute).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified McCormick to include wherein the rate of leak tested bottles is at least 100 per minute (as recited in claim 7); wherein the rate of leak tested bottles is at least 600 per minute (as recited in claim 20), to enable high-speed in-line leak testing of containers ([0054]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to enable high-speed in-line leak testing of containers) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  


As to claim 20, claim 20 is rejected as reasons stated in the rejection of claim 7.

Conclusion
Due to 112 issues presenting in claims 13-14, a rejection under prior art for claims 13-14 could not reasonably be made, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention.

Applicant is invited to review US 4019370, which teaches testing plastic bottles for leaks by filling each bottle with gas and measuring pressure and rejecting bottles below a certain pressure (fig.1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/TRUONG D PHAN/Examiner, Art Unit 2861 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861